                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


GREG DANIEL PAIZ,

       Petitioner,

vs.                                                  No. CV 18-00280 MV/SCY

WARDEN BOWEN,

       Respondent.

                MEMORANDUM OPINION AND ORDER OF DISMISSAL

       THIS MATTER is before the Court sua sponte under Fed. R. Civ. P. 41(b) on the Petition

Under 28 U.S.C. § 2254 for a Writ of Habeas Corpus filed by Petitioner Greg Daniel Paiz (Doc.

1). The Court will dismiss the Petition without prejudice for failure to comply with a Court order

and failure to prosecute.

       Mailings to Petitioner Paiz at his address of record were returned as undelivered. (Doc. 6).

The Court then issued an Order to Show Cause on August 28, 2018, directing Paiz to notify the

Court of a new address, or otherwise show cause why the case should not be dismissed, within 21

days of entry of the Order. (Doc. 7). Additional mail, including the copy of the Court’s Order to

Show Cause mailed to Paiz’s address of record, was also returned as undelivered. (Doc. 8, 9). The

Court’s review of the New Mexico Department of Corrections’ records confirms that Paiz has been

released and is no longer in State custody. More than 21 days has elapsed since entry of the Order

to Show Cause and Paiz has not provided the Court with a new address, responded to the Court’s

Order, or otherwise shown cause why the case should not be dismissed.

       Pro se litigants are required to follow the federal rules of procedure and simple,

nonburdensome local rules. See Bradenburg v. Beaman, 632 F.2d 120, 122 (10th Cir. 1980). The



                                                1 
                                                  
local rules require litigants, including prisoners, to keep the Court apprised of their proper mailing

address and to maintain contact with the Court. D.N.M. LR-Civ. 83.6. Petitioner Paiz has failed

to comply with D.N.M. LR-Civ. 83.6 and with the Court’s August 28, 2018 Order to Show Cause.

       Petitioner Paiz has failed to comply with the Court’s order and failed to prosecute this

action by not keeping the Court apprised of his current address. The Court may dismiss an action

under Fed. R. Civ. P. 41(b) for failure to prosecute, to comply with the rules of civil procedure, or

to comply with court orders. See Olsen v. Mapes, 333 F.3d 1199, 1204, n. 3 (10th Cir. 2003). 

Therefore, the Court will dismiss this civil proceeding pursuant to Rule 41(b) for failure to comply

with the Court’s Order and failure to prosecute this proceeding.

       IT IS THEREFORE ORDERED that the Petition Under 28 U.S.C. § 2254 for a Writ of

Habeas Corpus filed by Petitioner Greg Daniel Paiz (Doc. 1) is DISMISSED without prejudice

under Fed. R. Civ. P. 41(b) for failure to comply with the Court’s order and failure to prosecute.




                                               ____________________________________
                                               UNITED STATES DISTRICT JUDGE 
 

 

 

 

 

                                                   




                                                  2 
                                                    
